*33NO. 8065
COURT OF APPEAL PARISH OF ORLEANS
FRANCIS J. SCHROEDER,versus AMALGAMATED ASSOCIATION OF STREET & ELECTRIC RAILWAY EMPLOYEES OF AMERICA
APPEAL FROM THE CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS , DIVISION "A,” H.C. CAGE, JUDGE.
OB SECOND APPII CATION FOR -RE-HEARING
DISSENTING OPINION OF JUDGE WM.A.BELL to the JUDGMENT OF THIS COURT DENYING SECOND APPLICATION FOR RE-HEARING.
BY: WILLIAM A. BELL, JUDGE:
I respectfully dissent from the Judgment of thi Court herein rendered this day, «hereby a second application for re-hearing has been denied for the reasons that I am of the opinion that the Judgment of this court rendered on the 27th day of February, 1922, reinstating the Judgment of the Court rendered on the 3 g day of t , was null and'void. My oonolusions to this effect are based upon the fact that the legal result of the former granting of a re-hearing in this oase tos to suspend or wholly set aside the original Judgment of this Court, which reversed the judgment of the Court a qua, until the rendition of a concurrent Judgment on re-hearing by at least two Judges of this Court, each of whom will have heard and tried this oause de novo on re-hearing. The Court in this oase is bound of its own motion, to take cognizance of the following facts:
1st. That on theS’i' day of192/ , the unanimous Judgment of the Court, then consisting of Judges St. Paul, Claiborne, and Dinkelspiel, resulted in reversal of the Judgment of the trial Court.
2nd. That on Vas/0 day of,<$-<i4w£j.92/ , motion for re-hearing was filed by the plaintiff, appellee herein, and re-hearing granted on thejZ day otju*****-*-^ 192’Z..
3rd. That Hon. John St. Paul, having been elected and having, on the 2. day of‘//.^»«<~^1922, qualified as an Associate Justloe of the Supreme Court of'Louisiana, a va-oanoy in this Court was thus created.
4th. That on the 16th day of January, 1932, the aforesaid vacancy in this Court was filled by virtue of the qualification of Wta. A. Bell, appointed by the Governor of Louisiana to suooeed Judge St. Paul.
6th. That from January 16, 1922, to ^ 1922, Hon. Chas. F. Claiborne, the presiding Judge of this Court, was absent and unable to serve because of temporary illness
*356th. That during Judge Claiborne's illness, this oase, being duly dooketed, was ordered before Judges Dinkelspiel and Bell, and duly submitted, when, after consultation and due oonsideration of the oase on re-hearing, Judge Dinkelspiel adhered to the former ¡Judgment of this Court, while Judge Bell was of the opinion that same was oontrary to the law and to the evldenoe as disclosed by the record, and that the original judgment of the Court a qua, should be affirmed.
Considering the foregoing faots, and the law applicable thereto, I am of the opinion that Judge Claiborne, for reasons above set forth, was not qualified to participate in the judgment herein rendered on the 27th of February, 1922, and that in lieu of said judgment, the Court should have rendered, er proprio motu, an order directing another re-hearing of the oase so that at least two, if not all of the three Judges of this Court, after consideration of the oase on second re-hearing, oould have rendered a judgment as required by Art. YII., Seo. 26 -. Constitution 1921.
"'he judgment of a Court on rehearing, which either reinstates or else reverses or qualifies its former judgment, can in no manner be considered as an interlocutory ruling or order, but is a judgment of equal import as the original judgment, and in effect fully and finally determines the litigated issues Involved.
For these reasons, believing that there has been no legal judgment, as yet, rendered by this Court, which has, or oould have in effect, reinstated the judgment herein rendered I am therefore of the opinion that a second re-hearing should be granted.